The opinion of the court was delivered by
Rbupield, J.
The petitioners seek a division of lands decreed to the widow of Jeremiah French as dower, among his heirs-at-law. A former decree had distributed to the heirs all the estate, except the widow’s dower, but not including the reversion. David French had received an advancement in the lifetime of his father, in a larger sum than his share in the first distribution; hence he received no share of the estate in that distribution. The commissioners making the distribution were required, by the order of the probate court, to consider this advancement to David French. They did so ; and finding it in excess of what otherwise would be his share, allowed none to him; and stated that excess to be $991.71. This sum the probate court ordered deducted from David French’s share in the widow’s dower. It *361is admitted that the commissioners erroneously stated such excess, and that the true sum is $793.37, all of which appears on the face of the report.
• I. It is insisted that the probate court erred in requiring this excess to be deducted from the share of David French in the widow’s dower. We think this exception cannot be sustained. The statute requires advancements to heirs to be deducted from their distributive shares in the estate of the ancestor; if the advancement exceeds such shares, then they will be excluded in the distribution. There may be contingent claims, or other sufficient reasons why the whole estate cannot, at first, bo properly distributed ; and sometimes but a small portion. There is nothing in the statute, nor in reason, why the advancement should not be deducted from the share in the estate, whether that share be ascertained by one, or more distributions.
II. It is claimed that the probate court is concluded by the statement of the commissioners as to the excess of the advancement to David French above his share in the first distribution. The sum of the advancement was stated in the commissioners’ warrant. They were required to consider that in making the distribution ; and “ if the amount so advanced shall exceed the share of the heir, he shall be excluded from any further share,” &c. It was found to “ exceed,” and therefore the heir was excluded. How much it “ exceeded,” was not important or essential to the decree in the premises. The commissioners found that the portion of the estate included in their warrant, should be distributed to the four heirs, to the exclusion of David French, because the advancement to him exceeded his share in that distribution. The distribution was right, and, in that, the commissioners discharged their full duty. They were not required to compute what remained of the advancement, to be set off against a future distribution. The data remained of record, and could as well be computed when occasion .required it. This is not a question of the conclusiveness of a decree of the probate court; but of á matter upon which no decree has been made. The whole matter of closing the estate and distributing the residue, is wholly within the power and jurisdiction of the probate court; and we see no im- ' *362pediment to the distribution of the estate as the statute requires. Keeler v. Exrs. of Keeler, 39 Vt. 550 ; Adams v. Adams, 22 Vt. 58.
The judgment of the county court is therefore reversed, and judgment that the decree of the probate court bo corrected by computing the uncanceled balance of the advancement to David French at $793.37, instead of $991.71; and, in all other respects, affirmed; and that the same life certified to the probate court.